UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6789


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TAYRON FRANKLIN HINES, a/k/a Boo,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:09-cr-00073-TLW-7)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tayron Franklin Hines, Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tayron    Franklin     Hines     appeals    the    district      court’s

order   denying    his   several      motions,    including       his   18    U.S.C.

§ 3582(c)(2)   (2006)     motion      for    sentence    reduction.          We   have

reviewed the record and find no reversible error.                   Accordingly,

although we grant Hines leave to proceed in forma pauperis, we

affirm the district court’s order.              United States v. Hines, No.

4:09-cr-00073-TLW-7 (D.S.C. Aug. 23, 2012).                    We dispense with

oral    argument     because    the    facts   and     legal     contentions      are

adequately    presented    in    the    materials       before    the   court     and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2